DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 are pending. Claim 2 has been canceled.
The foreign priority document JP 2018-077035 filed on April 12, 2018 has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kiritoshi et al. (JP 2013-033161, with attached machine translation).
With regard to claims 1 and 4, Ikeda et al. teach a photoacid generator comprising a sulfonium salt of formula (1):

    PNG
    media_image1.png
    211
    349
    media_image1.png
    Greyscale
 (abstract, par.0006-0009).
In the sulfonium salt of formula (1), R1-R4 may be a fluorine atom, a bromine atom, or a perfluoroalkyl group with 1-4 carbon atoms, R5 may be a halogen atom or halogenated alkyl group, p=0-5, and X- is a monovalent anion (par.0009).
Ikeda et al. further teach that the cation of the sulfonium salt may be represented by the formulas (C-7) and (C-8): 

    PNG
    media_image2.png
    109
    203
    media_image2.png
    Greyscale
 (par.0022).
The cation of formula (C-7) is equivalent to the cation of the salt of formula (I) in claim 1, wherein R1-R5 are fluorine atoms, m5=1, m6=0, m7=0, and m8=0.
1-R4 are fluorine atoms,R5 is a perfluoroalkyl group with 1 carbon atom, m5=1, m6=0, m7=0, and m8=0.
Ikeda et al. further teach that the anion X- may be an anion taught by Kiritoshi et al. (JP2013-033161) (par.0039), but fail to specifically teach an anion AI- of formula (I-A).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the anions of Kiritoshi et al. as anions X- in sulfonium salts of Ikeda et al.
Kiritoshi et al. teach the anion of formula:

    PNG
    media_image3.png
    96
    198
    media_image3.png
    Greyscale
(par.0119, par.0221, and par.0223), which is equivalent to an anion AI- of formula (I-A), wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-2) wherein Lb4 is a divalent hydrocarbon with 3 carbon atoms wherein hydrogen atoms are substituted with fluorine atoms, Lb5 is a single bond, and Y1 is an unsubstituted alicyclic hydrocarbon with 10 carbon atoms.
Therefore, the photoacid generators of Ikeda modified by Kiritoshi meet the limitations of claims 1 and 4.
With regard to claim 3, Kiritoshi et al. teach the anion of formula:

    PNG
    media_image3.png
    96
    198
    media_image3.png
    Greyscale
(par.0119, par.0221, and par.0223), which meets the limitations for anion of formula (I-A) wherein Y1 is an unsubstituted alicyclic hydrocarbons of 10 carbon atoms.
With regard to claim 5, Kiritoshi et al. teach that a photoresist composition comprises an acid generator and a polymer (A) comprising a structural unit with an acid dissociable group (par.0007).
With regard to claim 7, Kirotoshi et al. teach that the photoresist composition may comprise an acid diffusion control; agent (D), which is a base generating a weak acid (par.0148-0151).
With regard to claim 8, Kiritoshi et al. teach a process comprising the steps of:
-coating the resist material onto a substrate and pre-baking to form a resist film;
-exposing the resist film to radiation;
-performing post-exposure baking; and
-developing to form a resist pattern (par.0206-0209).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kiritoshi et al. (JP 2013-033161, with attached machine translation) as applied to claim 5 above, and further in view of Iwato et al. (US 2013/0040096) and Hata (US 2011/0165521).
With regard to claim 6, Ikeda modified by Kiritoshi teach the resist composition of claim 5 (see paragraph 6 above). 


    PNG
    media_image4.png
    275
    301
    media_image4.png
    Greyscale
, wherein np may be 1 or 2 (par.0034-0036), and that the polymer (A) may comprise two structural units containing an acid-dissociable group (par.0023).
However, Ikeda et al. and Kiritoshi et al. fail to specifically teach a polymer (A) comprising the claimed structural units.
Iwato et al. teach a radiation-sensitive composition comprising a resin (A) (abstract), wherein the resin (A) comprises a repeating unit with an acid-decomposable group (par.0234). The resin (A) may comprise two or more kinds of repeating units with acid-decomposable groups (par.0278, par.0285), and the combination of two repeating units with acid-decomposable groups may be:

    PNG
    media_image5.png
    153
    262
    media_image5.png
    Greyscale
 , wherein R is hydrogen or methyl (par.0281).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of two repeating units of Iwato et al. in the resins of Ikeda modified by Kiritoshi, in order to improve the resolution of the resist.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (US Patent 9,428,485) in view of Cameron et al. (US Patent 6,664,022).
With regard to claim 9, Masuyama et al. teach a salt of formula (I):

    PNG
    media_image6.png
    108
    404
    media_image6.png
    Greyscale
, wherein Q1 and Q2 each independently represent a fluorine atom or a C1-C6 perfluoroalkyl group, X1 is a C1-10 aliphatic hydrocarbon group where a hydrogen may be replaced by a hydroxyl group, A1 is a C1-30 monovalent organic group, m1 and m2 may be 1, and Z+ is an organic cation (column 1, lines 35-53 and examples in columns 9-10).
A1 is preferably a cyclohexyl or adamantyl group (column 7, lines 41-43 and examples in columns 9-10).
The anion wherein Q1 and Q2 are each independently represent a fluorine atom or a C1-6 perfluoroalkyl group, X1 is a C1-10 aliphatic hydrocarbon group where a 1 is a cyclohexyl or adamantyl group, m1=1, and m2=1 is equivalent to an anion AI- of formula (I-A) in claim 9, wherein Q1 and Q2 independently represent a fluorine atom or a perfluoroalkyl group having 1 to 6 carbon atom, L1 is a saturated hydrocarbon group with 3-13 carbon atoms wherein -CH2- groups may be replaced by -O- and -CO-, and the hydrogen of the saturated group may be substituted with hydroxyl groups, and Y1 is an alicyclic with 6 or 10 carbon atoms
Masuyama et al. further teach that Z+ may be represented by the formula (b2-1-1):

    PNG
    media_image7.png
    225
    355
    media_image7.png
    Greyscale
, wherein Rb19-Rb21 may be halogen atoms and v2, w2, and x2 are integers from 0 to 5 (column 2, lines 4-25), but fail to teach the cation portion in claim 9.
Cameron et al. teach a compound of formula VB:

    PNG
    media_image8.png
    256
    260
    media_image8.png
    Greyscale

- is a counter anion (column 7, line 51).
The cation above is equivalent to the cation of formula (b2-1-1) of Masuyama et al. wherein Rb19-Rb21 are fluorine atoms and v2, w2, and x2 are 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an acid generator of formula
    PNG
    media_image6.png
    108
    404
    media_image6.png
    Greyscale
of Masuyama et al. wherein the cation Z+ is represented by formula: +S(C6F5)3 as shown by Cameron et al.
The cation meets the limitations of claim 9 for a cation portion wherein m6=3, m7=3, m5=5, and m8=0, and R1-R6 are fluorine atoms. 
With regard to claim 10, the anion of formula: 
    PNG
    media_image9.png
    91
    205
    media_image9.png
    Greyscale
wherein Q1 and Q2 are each independently represent a fluorine atom or a C1-C6 perfluoroalkyl group, X1 is a C1-10 aliphatic hydrocarbon group where a hydrogen may be replaced by a hydroxyl group, A1 is an adamantyl group, m1=1, and m2=1 is equivalent to an anion AI- of formula (I-A) wherein Y1 is an alicyclic group with 10 carbon atoms.
With regard to claim 11, Masuyama et al. teach that the salt works as an acid generator in a photoresist composition (column 37, lines 45-46).
With regard to claim 12, Masuyama et al. teach a photoresist composition comprising the salt as photoacid generator and a resin which is hardly soluble or 
With regard to claim 13, Masuyama et al. teach that the resin preferably comprises the units:

    PNG
    media_image10.png
    243
    495
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    222
    465
    media_image11.png
    Greyscale
, wherein Ra4 and Ra5 are each independently a hydrogen atom or methyl group, Ra6 and Ra7 are C1-10 aliphatic groups, La1 and La2 may be -O- or -O-(CH2)k1-CO-O-, m1 =0-14, and n1=0-10 (lines 5-37)
Masuyama et al. further teach that the units (a1-1) and (a1-2) may be used in combination (see column 49, line 52 and column 50, line 1).
With regard to claim 15, Masuyama et al. teach a process comprising the steps of:
(1) applying the photoresist composition on a substrate;
(2) forming a photoresist film by drying;
(3) exposing the photoresist film to radiation;
(4) baking the exposed photoresist film; and
(5) developing the baked photoresist film (column 69, lines 18-28).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (US Patent 9,428,485) in view of Cameron et al. (US Patent 6,664,022) as applied to claim 12 above, and further in view of Cameron et al. (US Patent 6,200,728).
With regard to claim 14, Masuyama modified by Cameron (‘022) teach the photoresist of claim 12 (see paragraph 8 above), but fail to teach that the photoresist comprises a salt generating an acid having acidity lower than that of the acid generated by the acid generator.
Cameron (‘728) teach a photoresist composition comprising a blend of photoacid generators. Photoacid generator blends produce photoacids that differ in acid strength, and it is preferable to use a blend of a photoacid generator generating a strong acid and a photoacid generator generating a weak acid (abstract and column 1, lines 64-column 2, line 2). The blend of acid generators can provide the optimal balance of properties for a photoresist (column 3, lines 17-20).
Cameron (‘728) teach that the fluorinated sulfonic acids are considered strong acids (column 2, lines 12-13).
The acid generator of Masuyama modified by Cameron (‘022) generates a fluorine-substituted sulfonic acid (strong acid).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a photoacid generator capable of generating a weak acid into the photoresist of Masuyama modified by Cameron (‘022), in order to provide an optimal balance of properties for the photoresist.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Osawa et al. (JP 2013-092657 with attached machine translation) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1 and 3-15 are shown in paragraphs 5-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722